Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s amendment/Comments
After studying Applicant’s 7/11/2022 Arguments/Remarks, Examiner proposed to Applicant Representative that claim 1 will be allowable if claims 2-3 limitation is merged into claim 1. Applicant Representative accepted the proposal after discussing with his client. 
Applicant Representative has submitted an updated version of the claims on 8/24/2022. After reviewing the claim language, the claims are acknowledged and entered. 

Allowable Subject Matter
Claims 1 and 4-13 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter. 
The claimed invention is directed to an arrangement for the relocating of virtual object images within a real non electronic space including a virtual object image creator adapted to project a plurality of virtual object images in a real non electronic space and at least one activatable tangible object, wherein the or each activatable tangible object is locatable within a corresponding virtual object image created by the virtual object image creator such that upon activation of the activatable tangible object by a user when the activatable tangible object is located within a virtual object image allows physical movement of the virtual object image within the real non electronic space that corresponds with physical movement and location of the activated activatable tangible object.
For independent claim 1 (and similarly claim 13), applied prior arts Katz; Itay (US 20150363070 A1) and Kimenkowski; Gerhard (US 20150130701 A1) fail to render these two claims obvious. Further search also failed to reveal any new arts that teach all subject matter of these claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WING H CHOW whose telephone number is (571)272-8873. The examiner can normally be reached 8am-5pm PT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, amr awad can be reached on 5712727764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WING H CHOW/Examiner, Art Unit 2621